DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Applicant’s election without traverse of Group II (claims 6-9 and newly added claims 10-13) in the reply filed on 10/7/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states the term “may be” thus the limitation is optional which leads to confusion within the instant claimed invention as is the portion required or merely recommended making the claim indefinite. 
Claim 12 line 3 states “a gasket” however “a gasket” has already been defined in claim 6 which the claim depends thus the claim is unclear. The examiner would recommend define the gaskets in correlation to the anode and the cathode to remedy this issue if that is the intent. Claim 13 is rejected as depending from claim 12. 
Claim 13 also states “a proton exchange membrane” which is also stated in claim 6 which claim 13 depends. Please remedy this issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yamauchi (US 2014/0120452).
As to claim 6, Yamauchi discloses a fuel cell sub-assembly (figure 8 shows the fuel cell system, figures 9-11 are a fuel cell within the fuel cell system which is being defined as the fuel cell sub-assembly, this is discussed throughout) comprising; a gasket comprising a peripheral seal for a fuel cell assembly (figures 9-11, the gasket is #60, [0120], discussed throughout), the peripheral seal defining a central aperture (figures 9-11, the area within the gasket is the central aperture, discussed throughout); a gas diffusion layer for providing diffused gases to a proton exchange membrane of a fuel cell (figures 9-11, the gas diffusion layer is #14, the proton exchange member being #10, [0123], and discussed throughout), the gas diffusion layer located within the central aperture (figures 9-11); and wherein the gasket includes a channel extending from its inside facing surface into the peripheral seal for providing a fluid connection to a fluid transfer conduit (figures 9-11, the fluid comes from #22, [0114], the channel being the space between the fluid transfer conduit #22 and the gas diffusion layer, discussed throughout) and the at least one connection point is adjacent to the channel (figures 9-11, the connection point is #21, [0122] and discussed throughout, the connection points can be considered part of the seal or separate). 
As to claim 7, Yamauchi discloses wherein, the sub-assembly includes at least two distinct connection points where the gasket is in contact with the gas diffusion layer (figures 9-11, #21, [0122], discussed throughout).
As to claim 8, Yamauchi discloses wherein, gas diffusion layer is substantially rectangular defined by four outwardly facing surfaces and the central aperture is substantially rectangular defined by four inwardly facing surfaces of the peripheral seal, and the or each connection point is located between a particular one of the four surfaces of the gas diffusion layer and a particular one of the four surfaces of the gasket (figures 9-11, the gas diffusion layer being #14, the seal being #60 and the connection points being #21, discussed throughout).
As to claim 9, Yamauchi discloses wherein, the gas diffusion layer is of a porous material having spaces between gas diffusion layer material ([0062], [0070], [0086] and discussed throughout), and at the or each connection point (figures 9-11, #21, discussed throughout), and the material of the gasket may be comingled with the material of the gas diffusion layer (figure 9-11, note the claim says may be and thus is not required merely optional). 
As to claim 10, Yamauchi discloses wherein, the gas diffusion layer is configured to substantially fill the central aperture (figures 9-11, the gas diffusions layer being #14 and the seal being #60, the central aperture being the area within the seal i.e. gasket; discussed throughout). 
As to claim 11, Yamauchi discloses wherein, the gas diffusion layer is substantially planar (figures 9-11 #14, discussed throughout). 
As to claim 12, Yamauchi discloses further comprising a cathode flow plate and an anode flow plate (figures 9-11 #30 and #40, [0121], discussed throughout); and, wherein a gasket and the gas diffusion layer are placed on each of the cathode flow plate and the anode flow plate (figures 9-11 #14 is the gas diffusion layers and #60 is the gaskets, discussed throughout). 
As to claim 13, Yamauchi discloses further comprising a proton exchange membrane between the cathode flow plate and the anode flow plate (figures 9-11 #11, discussed theoughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2014/0120452) as applied to claim 8 above, and further in view of Suzuki (US 2003/0082430).
As to claim 9, Yamauchi discloses wherein, the gas diffusion layer is of a porous material having spaces between gas diffusion layer material ([0062], [0070], [0086] and discussed throughout), and at the or each connection point (figures 9-11, #21, discussed throughout). Yamauchi is silent to wherein the material of the gasket may be comingled with the material of the gas diffusion layer. Suzuki discloses a fuel cell gasket assembly where a gas diffusion membrane is located in a mold, and a seal material is flowed into the mold about the perimeter of the gas diffusion member (abstract) and wherein the moldable material may impregnate the perimeter of the gas diffusion layer ([0022]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the seal member of Yamauchi impregnate the gas diffusion layer because this forms a mechanical bond between the gasket and the gas diffusion layer ([0022], Suzuki). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724